658 N.W.2d 549 (2003)
Lance CLOUD, Respondent,
v.
LEECH LAKE HOUSING AUTHORITY, and Commerce & Industry with claims administered by AIG Claim Services, Inc., Relators, and
Minnesota Department of Labor and Industry/Vocational Rehabilitation Unit, and Institute for Low Back and Neck Care, Intervenors.
No. C6-03-37.
Supreme Court of Minnesota.
March 26, 2003.
Daniel E. Werthman, Brainerd, MN, for Respondent.
Nicole B. Surges, Erstad & Riemer, P.A., Minneapolis, MN, for Relators and Intervenors.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 11, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
Russell A. Anderson
Associate Justice